Name: Council Regulation (EEC) No 2787/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff quotas for certain products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 12 . 79 Official Journal of the European Communities No L 328/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2787/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff quotas for certain products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, basis of the total value for 1968 of cif imports from the countries benefiting from this scheme, excluding those already enjoying various preferential tariff arrangements granted by the Community (basic amount), plus 5 % of the value of cif imports from the other countries and from the countries already enjoying such arrangements ( additional amount); whereas such additional amount is variable and is calculated each year on the basis of the latest figures available, provided that this entails no reduction in the ceiling; Whereas the offer made by the Community includes a clause stating that the Community drew up the offer on the assumption that all the main industrialized countries which are members of the OECD would participate in granting preferences and would make similar efforts in this direction ; whereas, moreover, it is evident from the conclusions worked out in Unctad that this offer, while being of a temporary nature, does not constitute a binding commitment and, in particular, may be withdrawn wholly or in part at a later date ; whereas this possibility may be adopted inter alia with a view to remedying any unfavourable situations which might arise in the ACP States following the implementation of the generalized preference scheme; Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission ( l), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas, within the context of Unctad , the European Economic Community offered to grant tariff preferences on finished and semi-finished products coming from developing countries ; whereas the preferential treatment proposed in that offer covers, generally speaking, all finished and semi-finished industrial products covered by Chapters 25 to 99 of the Common Customs Tariff which originate in developing countries ; whereas the preference consists in the granting of exemption from customs duties ; whereas preferential imports are effected up to the level of ceilings calculated by value in respect of each product on the basis of factors which are uniform for all the products ; whereas in order that the preferences granted to the most competitive developing country or countries should be restricted and that a substantial share should be reserved for the least competitive, preferential imports from any one developing country in respect of a given product should not, as a general rule, exceed 50 % of the ceiling fixed for that product ; Whereas, in the offer made by the Community, the annual ceilings should normally be calculated on the Whereas, moreover, the conference of Heads of State or erf Government of the Member States and the States acceding to the European Communities held in Paris on 19 to 21 October 1972 invited the Community institutions and the Member States progressively to adopt an overall policy of development cooperation on a world-wide scale comprising in particular the improvement of generalized preferences with the aim of achieving a steady increase in imports of manufactures from the developing countries ; (M OJ No C 234 , 17 . 9 . 1979 , p . 2 . ( 2 ) OJ No C 309 , 10 . 12 . 1979 , p . 57 . ( 3 ) OJ No C 297 , 28 . 11 . 1979 , p . 14 . Whereas tariff preferences have been applied from the second half of 1971 under the conditions set out above ; No L 328 /2 Official Journal of the European Communities 24 . 12 . 79 this is possible ; whereas, therefore, charges of products originating in the least developed developing countries appearing on the list drawn up under United Nations resolution 3487 (XXX) of 12 December 1975 should not be subject to the Community quota or maximum amount; whereas these preferences should continue to be applied throughout 1980 ; whereas having regard to the terms of the offer concerned and to the need to improve the generalized preferences, the abovementioned basic and additional amounts refer to 1977 ; whereas , however, the application of this method of calculation should remain compatible with the progressive nature of the preference scheme in such a way as to provide a period of adaptation for the industrial sectors affected in the Community ; whereas in these circumstances and to take into account also the interests of ACP States as regards plywood, the improvement of the quota amounts should not exceed , in general , 105 % of those open for 1979 ; Whereas it is necessary in particular to ensure equal and continuous access for all Community importers to the abovementioned quotas and the uninterrupted application of the rate laid down for those quotas to all imports of the products concerned into all Member States until those quotas are used up ; whereas, having regard to the principles set out above, the Community nature of the quotas can be respected by allocating the quota among Member States; whereas, moreover, to this end and in the context of the utilization system, the actual charges against the quotas may relate only to products which have been entered for free circulation and which are accompanied by a certificate of origin ; Whereas the European unit of account must be intro ­ duced into the preferences scheme ; whereas , however, in order to tak^ account of the specific nature of the sectors concerned , appropriate conversion rates should be fixed for this Regulation ; Whereas, in accordance with Protocol 23 to the Act of Accession (*), the generalized tariff preference scheme became fully applicable in the new Member States on 1 January 1974 ; Whereas the application of the generally accepted principles in respect of the allocation of the Community tariff quotas which have been opened hitherto cannot be reconciled with the continuity necessary for the application of the tariff preferences concerned ; whereas it would accordingly be advisable to retain a fixed scale for allocating the Community tariff quotas concerned among the Member States; whereas, using as a basis general economic criteria relating to external trade, the gross national product and population, the percentages for the initial shares of the Member States in the quota amounts are as follows for the quota year under consideration : Whereas it is expedient, therefore, in respect of the products referred to in Annexes A and B which originate in the countries and territories listed in Annex C, that the Community should open for 1980 duty-free Community tariff quotas within the limits of the amounts, in cubic metres or European units of account, shown against each of these products ; Whereas charges against each of these tariff quotas must, in respect of the products originating in any of the abovementioned countries or territories, come within a specified percentage of the amount of the quota ; whereas the benefit of such tariff quotas should be reserved for products originating in the countries and territories under consideration, the concept of 'originating products' being determined in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods (2 ); Germany Benelux France Italy Denmark Ireland United Kingdom 27-5% 10.5% 19.0% 15.0% 5-0% 1.0% 22.0% Whereas, however, taking into account the more precise information already available concerning trade in plywood, blockboard, laminboard, battenboard and similar laminated products, falling within heading No 44.15 of the Common Customs Tariff, these percentages should be replaced by 4-78 , 2-76 , 0.33 , 0.97 , 4-58 , 1.98 and 84.6 % respectively ; Whereas, however, in the multilateral trade negotiations, in accordance with paragraph 6 of the Tokyo declaration, the Community reaffirmed that special treatment should be granted to the least developed among the developing countries whenever (!) OJ No L 73 , 27 . 3 . 1972 , p . 14 . ( 2 ) OJ No L 148 , 28 . 6 . 1968 , p . 1 . Whereas in connection with the Member States' participation in the Community tariff quota for the 24 . 12 . 79 Official Journal of the European Communities No L 328/3 abovementioned products falling within heading No 44.15 , it should be borne in mind that United Kingdom imports in recent years from developing countries, in particular from Malaysia and Singapore, have been increasing substantially ; whereas the introduction of customs duties on these imports might alter traditional trade flows to the detriment of the developing countries which benefited from duty-free entry ; whereas this situation is a special reason for a portion of the said Member State's share being accessible without limitation to the countries covered by the generalized preference scheme ; it should be provided that each Member State which has almost used up one of its initial shares should draw an additional share from the corresponding reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up, and repeated as many times as each of the reserves allows; whereas each of these initial and additional shares must be available for use until the end of the quota period ; whereas, however, it seems advisable to permit the Member States to limit the exercise of their total obligation to draw on the reserve amount to a level not exceeding 40% of their initial share ; whereas this method of administration calls for close cooperation between Member States and the Commission , which must, in particular, be able to observe the extent to which the tariff quotas are used and inform Member States thereof; Whereas it would appear to be possible, without affecting the Community nature of the tariff quota for the products listed in Annex A, to provide temporarily for a utilization scheme based on a single allocation among the Member States ; whereas, moreover, the allocation set out by this Regulation in no way prejudices the possibility of adopting the general method of allocation of Community tariff quotas comprising the setting up of a reserve share ; whereas at the present juncture it appears feasible that such allocation could be made according to the specific percentages set out above ; Whereas if, at a specified date in the quota period, a considerable balance remains in one of the initial shares of one or other Member State, it is essential that that Member State return a portion of it to the corresponding reserve in order to avoid a part of the Community quota remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union , all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members , Whereas the percentage for the shares of the Member States in the Community tariff quota referred to above, in view of the duration and amount thereof, does not appear in this instance to compromise equal access for Community importers to the Community tariff quota in question ; whereas for this same reason it would appear expedient to allow each Member State to choose the system for administering its share ; HAS ADOPTED THIS REGULATION : Whereas, to take account of future import trends for the products listed in Annex B in the various Member States, the quotas should be divided into two tranches, the first being allocated among Member States and the second held as a reserve to cover subsequently the requirements of Member States which have exhausted their initial shares ; whereas, moreover, the reserve constituted in the manner described above tends to avoid making the system of utilization of the quota excessively rigid, to the detriment of the developing countries concerned and will contribute to achieving the aim already mentioned of improving the generalized preferences system ; whereas to give importers in each Member State some degree of certainty, the first tranche of the Community quota should be fixed at a relatively high level which in the event could normally be about 80% of the quota volumes ; Article 1 1 . From 1 January to 31 December 1980, the Common Customs Tariff duties on the products listed in Annexes A and B shall be totally suspended within the framework of Community tariff quotas for amounts which shall be expressed in cubic metres or European units of account, and which shall be indicated against each product in column 3 of those Annexes. For the purposes of applying this Regulation , the preferential amounts expressed in European units of account (EUA) shall be converted into national currencies at the following rates : Whereas Member States may exhaust their initial shares for the products listed in Annex B at different rates ; whereas to avoid disruption of supplies on this account No L 328 /4 Official Journal of the European Communities 24 . 12.79 1 EUA = 3.542536 DM = 49.02181 Bfrs/Lfrs = 3.534031 F1 = 5-582935 FF in column 5 of Annex B, shall be allocated among the Member States ; the shares which, subject to Article 6 , shall be valid until 31 December 1980 , shall for each Member State be as indicated in column 6 of Annex B against each of the products listed therein .= 677.143 Lit = 7.477003 Dkr = 0.4419123 £ Irl = 0-4402558 £ 2 . The second tranche of each of the tariff quotas shall constitute the reserve specified in each case in column 7 of Annex B. Article 4 1 . If a Member State has used 90% or more of one of its initial shares as fixed in Annex B, or of that share minus any portion returned to the reserve pursuant to Article 6 , it shall forthwith, by notifying the Commission , draw a second share, to the extent that the reserve so permits, equal to 10% of its initial share, rounded up should the occasion arise to the nearest unit above. The application of these rates may not result, in terms of national currency, in charges against each of the quotas concerned being lower than those resulting from the corresponding minimum obligations laid down for 1978 . 2 . These tariff quotas shall apply solely in respect of products originating in the countries and territories listed in Annex C. However, those imports which already enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against these tariff quotas. For the purposes of this Regulation , the concept of originating products shall be determined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 3 . The amount to be charged in respect of each country or territory referred to in paragraph 2 against each of the tariff quota amounts mentioned above shall be limited to the maximum amount given in column 4 of Annexes A and B against each category of products. 4 . Any amendment to Annex C, in particular by the addition of new countries or territories enjoying tariff preferences, may entail a corresponding adjustment to the amounts of the quotas and to the maximum amounts appearing in columns 3 and 4 of Annexes A and B. 5 . After the quotas opened under this Regulation have been used up , Common Customs Tariff duties on imports of the products in question originating in the countries listed in Annex D shall continue to be totally suspended. 2 . If a Member State, after exhausting one of its initial shares, has used 90% or more of the second share drawn by it, that Member State shall draw a third share, under the conditions laid down in paragraph 1 , to the extent that the reserve so permits, equal to 5% of its initial share. 3 . If a Member State, after exhausting its second share, has used 90% or more of the third share drawn by it, that Member State shall draw a fourth share under the same conditions equal to the third . This process shall continue until the reserve has been exhausted. 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw shares lower than those specified in those paragraphs if there are grounds for believing that those specified may not be used in full . Member States applying this paragraph shall inform the Commission of its grounds for so doing. 5 . Any Member State may limit the sum total of its additional shares to 40% of its initial share, informing the Commission that it is so doing. However, for products falling within subheadings 41.02 ex B, 42.02 B and 42.03 A, B II , B III and C, this percentage is raised to 50 % . Article 2 For the products listed in Annex A the Community tariff quotas referred to in Article 1 shall be allocated in shares which shall be for each Member State the amounts given in column 5 of Annex A against the products in question . Article 3 1 . A first tranche of each of the Community tariff quotas listed in Annex B, expressed in units of account Article 5 Any additional shares drawn pursuant to Article 4 shall be valid until 31 December 1980 . 24 . 12 . 79 Official Journal of the European Communities No L 328/5 Article 6 The Member States shall return to the reserve, not later than 1 October 1980 , the unused portion of their initial share which, on 15 September 1980 is in excess of 20% of their initial amount. They may return a larger portion if there are grounds for believing that such portion may not be used in full . The Member States shall , not later than 1 October 1980 , notify the Commission of the total imports of the product concerned effected up to and including 15 September 1980 and charged against the Community quota and, where appropriate, the proportion of their initial share that is being returned to the reserve. 2 . The extent to which a Member State has used up its share shall be determined on the basis of imports of the said goods which have been entered for free circulation , on the basis of the customs value of the said goods , and which are accompanied by a certificate of origin in accordance with the rules referred to in Article 1 ( 2 ). 3 . Goods shall qualify for a tariff quota only if the certificate of origin referred to in paragraph 2 is submitted before the date on which the levying of duties is re-introduced. Article 9 The Commission shall take all necessary measures to ensure that the maximum amount referred to in Article 1 (3 ) is observed. When the charges, at Community level , of products originating in each of the countries and territories listed in Annex C , against any one of the Community tariff quotas reach the maximum amount laid down in column 4 of Annexes A and B, the Commission shall immediately notify the Member States of the date on which , as a result of this fact, the normal tariff is to be re-introduced in respect of the country or territory in question . This notification shall be published in the Official Journal of the European Communities. Article 10 Member States shall inform the Commission on request or at least monthly of imports of the products in question charged against their shares . Article 7 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 3 and 4 and shall , as soon as the information reaches it, inform each State of the extent to which the reserve has been used up . It shall , not later than 15 October 1980 , inform the Member State of the amount still in reserve following any return of shares pursuant to Article 6 . It shall ensure that when an amount exhausting the reserve is drawn the amount so drawn does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the last drawing. The Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 4 are opened in such a way that imports may be charged without interruption against their cumulative shares of the Community quota. Article 8 1 . The Member States shall ensure free access to the shares which have been allocated to them for importers of the said goods who are established in their territory. Article 11 Member States and the Commission shall cooperate closely to ensure that the provisions of the above Articles are observed. Article 12 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1979 . For the Council The President T. HUSSEY No L 328 /6 Official Journal of the European Communities 24 . 12 . 79 , \ V\7 \ \ Products referred to in Article 2 subject to a zero-duty Community tariff quota under the generalized tariff preferences granted to developing countries and territories Order No CCT heading No ( 1 ) Description Quota amount ( in EUA ( a )) ( M ) Maximum amount per country or territory ( t ) Share of quota amounts allocated to Member States ( in H A a )) ( 2 ) EUA (a ) 1 44.15 Plywood , block-hoard , laminboard , bat ­ tenboard and similar laminated wood products ( including veneered panels and sheets ); inlaid wood and wood marquetry 318 997 m3 30 95 699 m3 ( J ) Germany 15 249 m3 Benelux 8 804 m3 France 1 040 m3 Italy 3 115 m3 Denmark 14 609 m3 Ireland 6 316 m3 United Kingdom 269 864 m3 (*) 2 64.01 Footwear with outer soles and uppers of rubber or artificial plastic material 2 543 468 20 508 694 Germany 686 736 Benelux 254 347 France 470 542 Italy 356 086 Denmark 127 173 Ireland 12 717 United Kingdom 635 867 3 64.02 (*) Footwear with outer soles of leather or composition leather ; footwear ( other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material : A. Footwear with uppers of leather 19 796 700 15 2 969 505 Germany 5 345 110 Benelux 1 979 670 France 3 662 390 Italy 2 771 535 Denmark 989 835 Ireland 98 985 United Kingdom 4 949 175 4 64.02 Footwear with outer soles of leather or composition leather , footwear ( other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material : B. Other 11 541 000 15 1 731 150 Germany 3 1 1 6 070 Benelux 1 154 100 France 2 135 085 Italy 1 615 740 Denmark 577 050 Ireland 57 705 United Kingdom 2 885 250 ( a ) Unless otherwise indicated . (') The provisions of Article 1 ( 3 ) do not apply up to a proportion limited to 141 305 nv1 of the share allocated to the United Kingdom . (*) Products falling within subheading 64 .02 A , originating in the countries and territories listed in Section II of Annex C , are excluded from the benefit of this tariff quota . 24 . 12 . 79 A N N E X B Li st of pr od uc ts ref err ed to in Ar tic le 3 su bje ct to ze ro -d uty Co m m un ity tar iff qu ot as un de rt he ge ne ral ize d tar iff pr efe ren ce sg ran ted to de ve lop ing co un tri es an d ter rit or ies Official Journal of the European Communities O rd er N o C C T he ad in g N o (1 ) D es cr ip tio n (2 ) Q uo ta a m o u n t (in EU A ) (3 ) M ax im um am ou nt pe r co un try or te rr ito ry (4 ) A m o u n t of fi rs t tr an ch e (in EU A ) (5 ) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em b er S ta te s (in EU A ) (6 ) A m o u n t of re s e rv e (in EU A ) (7 ) % E U A 1 4 1 .0 2 Bo vi ne ca ttl e le at he r (in cl ud in g bu ffa lo le at he r) an d eq ui ne lea th er , ex ce pt lea th er fal lin g wi th in he ad in g N o 41 .0 6 or 41 .0 8 : ex C. O th er , ex cl ud in g le at he r no t fu rth er pr ep ar ed th an ta nn ed 19 86 4 58 0 30 5 95 9 37 5 13 90 5 20 5 G er m an y 3 82 3 93 0 B en el ux 1 46 0 05 0 F ra nc e 2 64 1 99 0 Ita ly 2 08 5 78 0 D en m ar k 69 5 26 0 Ir el an d 13 9 05 0 U ni te d K in gd om 3 05 9 14 5 5 95 9 37 5 2 4 2 .0 2 Tr av el go od s (fo r ex am pl e, tru nk s, su itc as es , ha t-b ox es , tra ve lli ng -b ag s, ru ck sa ck s) , sh op pi ng ­ ba gs , ha nd ba gs , sa tch els , br ief ca se s, wa lle ts, pu rse s, to ile t-c as es , to ol -c as es , to ba cc o- po uc he s, sh ea th s, ca se s, bo xe s (fo r ex am pl e, fo r ar m s, m us ic al in st ru m en ts , bi no cu la rs , je w el le ry , bo tt ­ les , co lla rs , fo ot w ea r, br us he s) an d sim ila r co nt ai ne rs , of le at he r or of co m po sit io n le at he r, of vu lc an iz ed fib re , of ar tif ic ia l pl as tic sh ee tin g, of pa pe rb oa rd or of tex til e fa br ic : A. O f ar tif ic ia l pl as tic sh ee tin g 6 65 1 00 0 30 1 99 5 30 0 5 3 2 0 80 0 G er m an y 1 46 3 22 0 B en el ux 55 8 68 4 F ra nc e 1 0 1 0 95 2 Ita ly 79 8 12 0 D en m ar k 26 6 04 0 Ir el an d 53 20 8 U ni te d K in gd om 1 17 0 57 6 1 33 0 20 0 No L 328 / 7 No L 328 / 8 O rd er N o C C T he ad in g N o (1 ) D es cr ip tio n (2 ) Q uo ta a m o u n t (in H A (3 ) M ax im um am ou nt pe r co un try or te rr ito ry (-D A m o u n t of fi rs t tr an ch e ;in EU A ) (5 ) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (in EU A ) (6 ) A m o u n t o f re s e rv e (in EU A ) (7 ) % E U A 3 4 2 .0 2 Tr av el go od s (fo r ex am pl e, tru nk s, su it- ca se s, ha t ­ bo xe s, tra ve lli ng -b ag s, ru ck sa ck s) , sh op pi ng -b ag s, ha nd ba gs ,s at ch el s, br ie fc as es ,w al le ts ,p ur se s, to ile t ­ ca se s, to ol -c as es , to ba cc o- po uc he s, sh ea th s, ca se s, bo xe s (fo r ex am pl e, fo r ar m s, m us ic al in st ru m en ts , bi no cu la rs , jew ell er y, bo ttl es , co lla rs , fo ot w ea r, br us he s) an d sim ila r co nt ai ne rs , of le at he r or of co m po si tio n le at he r, of vu lc an iz ed fib re ,o f ar tif ic ia l pl as tic sh ee tin g, of pa pe rb oa rd or of te xt ile fa br ic : B . O f ot he r m at er ia ls 14 35 8 0 0 0 3 0 4 3 0 " 4 0 0 10 05 0 60 0 G er m an y 2 76 3 91 5 B en el ux 1 05 5 3 13 F ra nc e 1 90 9 61 4 Ita ly 15 07 59 0 D en m ar k 50 2 53 0 Ir el an d 10 0 50 6 U ni te d K in gd om 2 21 1 13 2 4 3 0 7 4 0 0 4 4 2 .0 3 A rti cl es of ap pa re l an d cl ot hi ng ac ce ss or ie s, of le at he r or of co m po sit io n le at he r: A. A rti cl es of ap pa re l B. G lo ve s, in cl ud in g m itt en s an d m itt s: 11. Sp ec ia l fo r sp or ts II I. O th er C. O th er cl ot hi ng ac ce ss or ie s 15 49 1 0 0 0 30 4 64 7 30 0 10 84 3 7 0 0 G er m an y 2 98 2 01 8 B en el ux 1 13 8 58 8 F ra n ce 2 0 6 0 30 3 It al y 1 62 6 55 5 D en m ar k 54 2 18 5 Ir el an d 10 8 43 7 U ni te d K in gd om 2 38 5 61 4 4 64 7 30 0 5 8 5 .1 5 Ra di ot el eg ra ph ic an d ra di ot el ep ho ni c tra ns m is ­ sio n an d re ce pt io n ap pa ra tu s; ra di o- br oa d ­ ca sti ng an d te le vi sio n tra ns m iss io n an d re ce pt io n ap pa ra tu s (in cl ud in g re ce iv er s in co rp or at in g so un d re co rd er s or re pr od uc er s) an d te le vi sio n ca m er as ; ra di o na vi ga tio na l ai d ap pa ra tu s, ra da r ap pa ra tu s an d ra di o re m ot e co nt ro l ap pa ra tu s : 24 50 9 0 0 0 15 3 67 6 3 5 0 19 84 0 70 0 G er m an y 5 13 5 13 0 B en el ux 1 96 0 68 6 Fr an ce 3 54 7 90 8 Ita ly 3 96 8 48 0 D en m ar k 93 3 66 0 Ir el an d 18 6 73 2 U ni te d K in gd om 4 10 8 10 4 4 6 6 8 3 0 0 Official Journal of the European Communities 24 . 12 . 79 24 . 12 . 79 O rd er N o C C T he ad in g N o (1 ) D es cr ip tio n (2 ) Q uo ta a m o u n t (in EU A ) (3 ) M ax im um am ou nt pe r co un try or te rr ito ry (4 ) A m o u n t of fi rs t tr an ch e (in EU A ) (5 ) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em b er S ta te s (in EU A ) (6 ) A m o u n t of r e s e r v e (in EU A ) (7 ) % E U A 5 (c on t'd ) 8 5 .1 5 (c on t'd ) A. Ra di ot el eg ra ph ic an d ra di ot el ep ho ni c tra ns ­ m iss io n an d re ce pt io n ap pa ra tu s; ra di o ­ br oa dc as tin g an d tel ev isi on tra ns m iss io n an d re ce pt io n ap pa ra tu s (in cl ud in g re ce iv er s in co rp or at in g so un d re co rd er s or re pr od u ­ ce rs ) an d te le vi si on ca m er as : III .R ec ei ve rs , w he th er or no t co m bi ne d w ith a so un d re co rd er or re pr od uc er C . P ar ts : II . O th er : c) O th er 6 8 5 .2 1 Th er m io ni c, co ld ca th od e an d ph ot o- ca th od e va lv es an d tu be s (in cl ud in g va po ur or ga s-f ill ed va lv es an d tu be s, ca th od e- ra y tu be s, te le vi sio n ca m er a tu be s an d m er cu ry ar c re ct ify in g va lv es an d tu be s) ; ph ot oc el ls ; m ou nt ed pi ez o- el ec tri c cr ys tal s; di od es , tra ns ist or s an d sim ila r se mi ­ co nd uc to r de vi ce s; lig ht -e m itt in g di od es ; el ec tro ni c m ic ro -c ir cu it s: D. D io de s, tra ns is to rs an d si m ila r se m i-c on du c ­ to r de vi ce s; lig ht -e m itt in g di od es ; el ec tro ni c m ic ro -c ir cu it s E. P ar ts 8 0 2 4 0 0 0 2 0 1 60 4 80 0 6 4 1 9 2 0 0 G er m an y 17 65 28 0 B en el ux 67 4 01 6 F ra nc e 1 2 1 9 64 8 Ita ly 96 2 88 0 D en m ar k 32 0 96 0 Ir el an d 64 19 2 Un ite d K in gd om 14 12 22 4 1 6 0 4 8 0 0 7 9 4 .0 1 Ch ai rs an d ot he r se at s (o th er th an th os e fa lli ng w ith in he ad in g N o 94 .0 2) , w he th er or no t co n ­ ve rti bl e in to be ds ,a nd pa rts th er eo f: B . O th er : II . O th er 24 5 1 1 00 0 2 0 4 90 2 2 0 0 19 60 8 8 0 0 G er m an y 5 39 2 42 0 B en el ux 2 05 8 92 4 F ra nc e 3 72 5 67 2 Ita ly 2 94 13 20 D en m ar k 98 0 44 0 Ir el an d 19 6 08 8 U ni te d K in gd om 4 31 3 93 6 4 90 2 2 0 0 Official Journal of the European Communities No L 328 / 9 No L 328 / 10 O rd er N o C C T he ad in g N o (1 ) D es cr ip tio n (2 ) Q uo ta a m o u n t (in EU A ) (3 ) M ax im um am ou nt pe r co un try or te rr ito ry (4 ) A m ou nt of fi rs t tr an ch e (in EU A ) (5 ) In iti al sh ar e of qu ot a am ou nt s al lo ca te d to M em be r S ta te s (in EU A ) (6 ) A m o u n t of re s e rv e (in EU A ) (7 ) % E U A 8 9 4 .0 3 O th er fu rn itu re an d pa rts th er eo f: B . O th er fu rn it ur e 18 3 9 2 0 0 0 2 0 3 67 8 40 0 14 71 3 6 0 0 G er m an y 4 04 6 24 0 B en el ux 1 54 4 92 8 F ra nc e 2 79 5 58 4 Ita ly 2 20 7 04 0 D en m ar k 73 5 68 0 Ir el an d 14 7 13 6 U ni te d K in gd om 3 23 6 99 2 3 67 8 40 0 Official Journal of the European Communities 24 . 12 . 79 24 . 12 . 79 Official Journal of the European Communities No L 328/ 11 ANNEX C List of developing countries and territories enjoying generalized tariff preferences (') I. INDEPENDENT COUNTRIES 660 Afghanistan ( 2 ) 208 Algeria 330 Angola 528 Argentina 453 Bahamas 640 Bahrain 666 Bangladesh ( 2 ) 469 Barbados 284 Benin ( 2 ) 675 Bhutan ( 2) 516 Bolivia 391 Botswana ( 2 ) 508 Brazil 676 Burma 328 Burundi ( 2 ) 302 Cameroon 306 Central African Republic ( 2) 244 Chad ( 2 ) 512 Chile 480 Colombia 375 Comoros 318 Congo 436 Costa Rica 448 Cuba 600 Cyprus 460 Dominica 456 Dominican Republic 500 Ecuador 220 Egypt 428 El Salvador 310 Equatorial Guinea 334 Ethiopia ( 2 ) 815 Fiji 314 Gabon 252 Gambia (2 ) 276 Ghana 473 Grenada 416 Guatemala 260 Guinea ( 2 ) 257 Guinea Bissau 488 Guyana 452 Haiti ( 2 ) 424 Honduras 664 India 700 Indonesia 616 Iran 612 Iraq 272 Ivory Coast 464 Jamaica 338 Jibuti 628 Jordan 696 Kampuchea (Cambodia) 346 Kenya 810 Kiribati 636 Kuwait 684 Laos ( 2 ) 604 Lebanon 395 Lesotho ( 2 ) 268 Liberia 216 Libya 370 Madagascar 386 Malawi ( 2 ) 701 Malaysia 667 Maldives ( 2) 232 Mali ( 2 ) 228 Mauritania 373 Mauritius 412 Mexico 204 Morocco 366 Mozambique 803 Nauru 672 Nepal ( 2 ) 432 Nicaragua 240 Niger ( 2) 288 Nigeria 652 North Yemen ( 2 ) 649 Oman 662 Pakistan 440 Panama 801 Papua New Guinea 520 Paraguay 504 Peru 708 Philippines 644 Qatar 247 Republic of Cape Verde 324 Rwanda ( 2 ) 819 Western Samoa ( 2 ) 311 Sao Tome and Principe 632 Saudi Arabia 248 Senegal 355 Seychelles and dependencies 264 Sierra Leone 706 Singapore 806 Solomon Islands 342 Somalia ( 2 ) 728 South Korea 656 South Yemen ( 2) 669 Sri Lanka 465 St Lucia 467 St Vincent 224 Sudan ( 2) 492 Surinam 393 Swaziland 608 Syria 352 Tanzania ( 2 ) 680 Thailand 280 Togo 817 Tonga 472 Trinidad and Tobago 212 Tunisia 807 Tuvalu 350 Uganda ( 2 ) 647 United Arab Emirates 236 Upper Volta ( 2 ) 524 Uruguay 484 Venezuela 690 Vietnam 048 Yugoslavia 322 Zaire 378 Zambia (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature 1980' ( Regulation (EEC ) No 2566/79  OJ No L 294 , 21 . 11 . 1979 , p. 5 ). ( 2 ) This country is also included in Annex D. No L 328 / 12 Official Journal of the European Communities 24 . 12 . 79 II . COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 808 American Oceania (*) 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDonald Islands, Norfolk Island ) 421 Belize 413 Bermuda 357 British Indian Ocean Territory 703 Brunei 463 Cayman Islands 529 Falkland Islands and dependencies 822 French Polynesia 044 Gibraltar 740 Hong Kong 743 Macao 377 Mayotte 476 Netherlands Antilles 809 New Caledonia and dependencies 816 New Hebrides 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 810 Pitcairn 890 Polar regions (French Southern and Antarctic Territories , Australian Antarctic Territories , British Antarctic Territories ) 329 St Helena and dependencies 454 Turks and Caicos Islands 457 Virgin Islands of the United States 811 Wallis and Futuna Islands 451 West Indies Note: The above lists may be amended subsequently to take account of changes in the international status of countries or territories . (') American Oceania includes : Guam, American Samoa ( including Swain 's Island ), Midway Islands, Johnston and Sand Islands, Wake Island and the Trust Territory of the Pacific Islands ( the Caroline, Marianas and Marshall Islands). 24 . 12 . 79 Official Journal of the European Communities No L. 328/ 13 ANNEX D List of least developed developing countries 660 Afghanistan 666 Bangladesh 284 Benin 675 Bhutan 391 Botswana 328 Burundi 306 Central African Republic 244 Chad 334 Ethiopia 252 Gambia 260 Guinea 452 Haiti 684 Laos 395 Lesotho 386 Malawi 667 Maldives 232 Mali 672 Nepal 240 Niger 652 North Yemen 324 Rwanda 819 Western Samoa 342 Somalia 656 South Yemen 224 Sudan 352 Tanzania 350 Uganda 236 Upper Volta